 

Case 1:20-cv-23861-CMA Document 7 Entered on F

 

LSD Docket 09/21/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
1:20-CV-23861-CMA
GUERTY LOPEZ,
Plaintiff,
Vv.
LVNV FUNDING, LLC, and s
TRUEACCORD CORP,
Defendants.
/
AMENDED COMPLAINT

 

Plaintiff hereby sues Defendants for violating the Flori
“the FCCPA”), codified at Fla. Stat. § 559.55 et seq. and states

1. Venue is proper because all facts giving rise
County, Florida.

2. All conditions precedent to the bringing of
occurred, or have been waived.

3.

deceptive, unfair, or undignified collection practices.

4. Plaintiff is a natural person.

5. The alleged debt Defendants attempted to colle
defined by the FCCPA.

6. Defendants are debt collectors as defined by the

7. Defendants sent Plaintiff several written comm

debt which never belonged to her or that she had already satisfi

8. Plaintiff informed Defendants in writing sever

da Consumer Protection Act (sometimes
the following.

to this action occurred in Miami-Dade

this action have been performed, have

This is an action under the FCCPA which is designed to protect consumers from abusive,

ct from Plaintiff was a consumer debt as

FCCPA.
unications regarding the collection of a
ed.

al times that she did not owe them any

 
 

Case 1:20-cv-23861-CMA Document 7 Entered on F

debt but the sending of the collection communications persistec

9. The foregoing is a violation of § 559.72(9) FC

was not legitimate and were asserting a legal right they knew th

10. Plaintiff has been damaged by Defendants' acts.

11. Plaintiff has incurred costs and attorney’s fees as
COUNT I

12. Paragraphs 1 through 11 are incorporated by refe

13. Defendants violated FCCPA as set forth supra.

14. Pursuant to § 559.77 of the FCCPA Plaintiff p

actual and statutory damages and costs and attorney’s fees base

WHEREFORE, Plaintiff demands judgment again

pursuant to § 559.77 of the FCCPA for actual and statu

$30,000.00, costs and attorney’s fees, and any such further relie

Li
Bruce B. Bé
Debt Defen
Coral Gable
Tel.: (305) ¢
service@de

CERTITICATE OF SERV
I HEREBY CERTIFY that a true and correct copy of t

record via the Court's CM/ECF system this 21" day of Septemb

Me

LSD Docket 09/21/2020 Page 2 of 2

L.

CPA because Defendants knew the debt

1ey did not possess.

a result of Defendants’ acts.
rence herein.

pssesses a claim against Defendants for
d on their violation of the FCCPA.

st Defendants, jointly and severally,
tory damages between $8,000.01 and

f the Court deems just and equitable.

Vi

ldwin, Esq; FBN 493023

se Law 6915 Red Road, Suite 200
s, Florida 33143

144-4323

btdefenselaw.com

(ICE,
he foregoing was served n counsel of

er 2020.

 

BRUCE B.

BALDWIN

 
